 20-10418-mew           Doc 625        Filed 07/01/20 Entered 07/02/20 11:39:05                      Main Document
                                                   Pg 1 of 1




                                               CARLOS A. GIMENEZ
                                                         MAYOR
                                                   MIAMI-DADE COUNTY


July 1, 2020
The Honorable Judge Michael E. Wiles
U.S. Bankruptcy Court, Southern District of New York
One Bowling Green
New York, New York 10004-1408

Dear Judge Wiles:

The importance of a free and independent press is a bedrock of our democracy. I write in support of the
award-winning Miami Herald, one of 30 newspapers in 14 states owned by the McClatchy Co., which
is in bankruptcy proceedings.

The Herald has played a critical role in our community for 117 years, and its investigative and enterprise
reporting have made a huge difference in our community, speaking truth to power, exposing corruption
and addressing societal disadvantages in stories that have sparked changes in laws to improve our
community and state. Its award-winning sister paper, el Nuevo Herald, has served the Spanish-
speaking community in our diverse county for more than 30 years, helping those residents learn about
their new country, its laws, and social norms.

On behalf of Miami-Dade County’s 2.8 million residents, I want to add my voice to a growing list of
mayors and other community leaders throughout the country that are urging the bankruptcy court to
consider what’s in the best interest of our community when deciding what organization should be
awarded this gem of a regional paper, with 22 Pulitzer Prizes to its name – the most for a regional
newspaper. Although newspapers nationally have been hit hard by financial problems, the Miami Herald
has a robust number of readers in the millions for its digital site and has partnered with nonprofits to
expand its reporting. It does an exceptional job covering local, state and national news, as well as news
from Latin America and the Caribbean, which is of high interest to our residents. The Herald’s coverage
of the Covid-19 pandemic has been exceptional, setting the agenda for other print, radio and TV news
organizations to follow.

The public interest of each media market should be considered for all McClatchy papers, and local
ownership, when possible, should be given the highest priority as the court decides who will run the
company in this reorganization effort.

Sincerely,




 STEPHEN P. CLARK CENTER • 111 N.W. FIRST STREET • 29TH FLOOR • MIAMI, FLORIDA 33128-1930 • (305) 375-1880 • (305) 375-1262
